


117 HR 3218 IH: Wastewater Infrastructure Improvement Act of 2021
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3218
IN THE HOUSE OF REPRESENTATIVES

May 13, 2021
Mr. Rouzer (for himself, Mr. Graves of Missouri, and Mr. Young) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure

A BILL
To amend the Federal Water Pollution Control Act to reauthorize certain water pollution control programs, and for other purposes.


1.Short titleThis Act may be cited as the Wastewater Infrastructure Improvement Act of 2021. 2.Wastewater infrastructure workforce investmentSection 104(g) of the Federal Water Pollution Control Act (33 U.S.C. 1254(g)) is amended—
(1)in paragraph (1), by striking manpower each place it appears and inserting workforce; and (2)by amending paragraph (4) to read as follows:

(4)Report to congress on publicly owned treatment works workforce developmentNot later than 2 years after the date of enactment of the Wastewater Infrastructure Improvement Act of 2021, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report containing— (A)an assessment of the current and future workforce needs for publicly owned treatment works, including an estimate of the number of future positions needed for such treatment works and the technical skills and education needed for such positions;
(B)a summary of actions taken by the Administrator, including Federal investments under this Act, that promote workforce development to address such needs; and (C)any recommendations of the Administrator to address such needs..
3.State management assistance
(a)Authorization of appropriationsSection 106(a) of the Federal Water Pollution Control Act (33 U.S.C. 1256(a)) is amended— (1)by striking and at the end of paragraph (1); and
(2)by inserting after paragraph (2) the following:  (3)such sums as may be necessary for each of fiscal years 1991 through 2021;
(4)$240,000,000 for fiscal year 2022; (5)$250,000,000 for fiscal year 2023;
(6)$260,000,000 for fiscal year 2024; (7)$270,000,000 for fiscal year 2025; and
(8)$275,000,000 for fiscal year 2026;. (b)Technical amendmentSection 106(e) of the Federal Water Pollution Control Act (33 U.S.C. 1256(e)) is amended by striking Beginning in fiscal year 1974 the and inserting The.
4.Watershed, wet weather, and resiliency projects
(a)Increased resilience of treatment worksSection 122(a)(6) of the Federal Water Pollution Control Act (33 U.S.C. 1274(a)(6)) is amended to read as follows:  (6)Increased resilience of treatment worksEfforts—
(A)to assess future risks and vulnerabilities of publicly owned treatment works to manmade or natural disasters, including extreme weather events and sea level rise; and (B)to carry out the planning, designing, or constructing of projects, on a systemwide or areawide basis, to increase the resilience of publicly owned treatment works through—
(i)the conservation of water or the enhancement of water use efficiency; (ii)the enhancement of wastewater (including stormwater) management by increasing watershed preservation and protection, including through—
(I)the use of green infrastructure; or (II)the reclamation and reuse of wastewater (including stormwater), such as through aquifer recharge zones;
(iii)the modification or relocation of an existing publicly owned treatment works at risk of being significantly impaired or damaged by a manmade or natural disaster; or (iv)the enhancement of energy efficiency, or the use or generation of recovered or renewable energy, in the management, treatment, or conveyance of wastewater (including stormwater)..
(b)Requirements; authorization of appropriationsSection 122 of the Federal Water Pollution Control Act (33 U.S.C. 1274) is amended by striking subsection (c) and inserting the following:  (c)RequirementsThe requirements of section 608 shall apply to any construction, alteration, maintenance, or repair of treatment works receiving a grant under this section.
(d)AssistanceThe Administrator shall use not less than 15 percent of the amounts appropriated pursuant to this section in a fiscal year to provide assistance to municipalities with a population of less than 10,000, to the extent there are sufficient eligible applications. (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $110,000,000, to remain available until expended..
(c)Technical and conforming amendments
(1)Watershed pilot projectsSection 122 of the Federal Water Pollution Control Act (33 U.S.C. 1274) is amended— (A)in the section heading, by striking watershed pilot projects and inserting watershed, wet weather, and resiliency projects; and
(B)by striking pilot each place it appears. (2)Water pollution control revolving loan fundsSection 603(c)(7) of the Federal Water Pollution Control Act (33 U.S.C. 1383(c)(7)) is amended by striking watershed.
5.Pilot program for alternative water source projects
(a)Selection of projectsSection 220(d) of the Federal Water Pollution Control Act (33 U.S.C. 1300(d)) is amended— (1)by amending paragraph (1) to read as follows:

(1)Limitation on eligibilityA project that has received construction funds under the Reclamation Projects Authorization and Adjustment Act of 1992 shall not be eligible for grant assistance under this section.; and (2)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2).
(b)Committee resolution procedure; assistanceSection 220 of the Federal Water Pollution Control Act (33 U.S.C. 1300) is amended by striking subsection (e) and inserting the following:  (e)AssistanceThe Administrator shall use not less than 15 percent of the amounts appropriated pursuant to this section in a fiscal year to provide assistance to eligible entities for projects designed to serve fewer than 10,000 individuals, to the extent there are sufficient eligible applications..
(c)Cost sharingSection 220(g) of the Federal Water Pollution Control Act (33 U.S.C. 1300(g)) is amended— (1)by striking The Federal share and inserting the following:

(1)In generalExcept as provided in paragraph (2), the Federal share; and (2)by adding at the end the following:

(2)Reclamation and reuse projectsFor an alternative water source project that has received funds under the Reclamation Projects Authorization and Adjustment Act of 1992 (other than funds referred to in subsection (d)(1)), the total Federal share of the costs of the project shall not exceed 25 percent or $20,000,000, whichever is less.. (d)RequirementsSection 220 of the Federal Water Pollution Control Act (33 U.S.C. 1300) is amended by redesignating subsections (i) and (j) as subsections (j) and (k), respectively, and inserting after subsection (h) the following:

(i)RequirementsThe requirements of section 608 shall apply to any construction of an alternative water source project carried out using assistance made available under this section.. (e)DefinitionsSection 220(j)(1) of the Federal Water Pollution Control Act (as redesignated by subsection (d) of this section) is amended by striking or wastewater or by treating wastewater and inserting , wastewater, or stormwater or by treating wastewater or stormwater.
(f)Authorization of appropriationsSection 220(k) of the Federal Water Pollution Control Act (as redesignated by subsection (d) of this section) is amended by striking $75,000,000 for fiscal years 2002 through 2004 and inserting $150,000,000. 6.Sewer overflow and stormwater reuse municipal grantsSection 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) is amended—
(1)in subsection (c), by striking subsection (b), each place it appears and inserting this section,; (2)in subsection (d)—
(A)by striking The Federal share and inserting the following:  (1)Federal share (A)In generalExcept as provided in subparagraph (B), the Federal share; and
(B)by striking The non-Federal share and inserting the following:  (B)Financially distressed communitiesThe Federal share of the cost of activities carried out using amounts from a grant made to a financially distressed community under subsection (a) shall be not less than 75 percent of the cost.
(2)Non-federal shareThe non-Federal share; (3)in subsection (e), by striking section 513 and inserting section 513, or the requirements of section 608,; and
(4)in subsection (f)— (A)in paragraph (1), by striking 2020 and inserting 2026; and
(B)by adding at the end the following:  (3)AssistanceIn carrying out subsection (a), the Administrator shall ensure that, of the amounts granted to municipalities in a State, not less than 20 percent is granted to municipalities with a population of less than 20,000, to the extent there are sufficient eligible applications..
7.National Pollutant Discharge Elimination System permit termSection 402(b)(1)(B) of the Federal Water Pollution Control Act (33 U.S.C. 1342(b)(1)(B)) is amended to read as follows:  (B)are for fixed terms—
(i)not exceeding 10 years, for a permit issued to a State or municipality; and (ii)not exceeding 5 years, for a permit issued to any person not described in clause (i); and.
8.Reports to CongressSection 516(b)(1) of the Federal Water Pollution Control Act (33 U.S.C. 1375(b)(1)) is amended— (1)by striking , of the cost of construction and inserting , of (i) the cost of construction; and
(2)by striking each of the States; and inserting each of the States, and (ii) the costs to implement measures necessary to address the resilience and sustainability of publicly owned treatment works to manmade or natural disasters;. 9.Indian tribesSection 518(c) of the Federal Water Pollution Control Act (33 U.S.C. 1377(c)) is amended—
(1)by striking paragraphs (1) and (2) and inserting the following:  (1)In generalFor each fiscal year, the Administrator shall reserve, of the funds made available to carry out title VI (before allotments to the States under section 604(a)), the greater of—
(A)2 percent of such funds; or (B)$30,000,000.
(2)Use of funds
(A)GrantsFunds reserved under this subsection shall be available only for grants to entities described in paragraph (3) for— (i)projects and activities eligible for assistance under section 603(c); and
(ii)training, technical assistance, and educational programs relating to the operation and management of treatment works eligible for assistance pursuant to section 603(c). (B)LimitationNot more than $2,000,000 of the reserved funds may be used for grants under subparagraph (A)(ii).; and
(2)in paragraph (3)— (A)in the header, by striking use of funds and inserting eligible entities; and
(B)by striking for projects and activities eligible for assistance under section 603(c) to serve and inserting to. 10.Capitalization grantsSection 602(b) of the Federal Water Pollution Control Act (33 U.S.C. 1382(b)) is amended—
(1)in paragraph (13)(B)— (A)in the matter preceding clause (i), by striking and energy conservation and inserting and efficient energy use (such as through the implementation of technologies to recapture and reuse energy produced in the treatment of wastewater); and
(B)in clause (iii), by striking ; and and inserting a semicolon; (2)in paragraph (14), by striking the period at the end and inserting ; and; and
(3)by adding at the end the following:  (15)to the extent there are sufficient applications for projects or activities that are eligible for assistance from the fund and are consistent with the State’s intended use plan under section 606(c), and with respect to which the applicant meets the minimum financial requirements to qualify for assistance under this title, the State will use not less than 10 percent of the funds received by the State in capitalization grants under this title in a fiscal year for projects or activities, or components thereof, to improve the resiliency, including water and energy efficiency, of treatment works, or to implement environmentally innovative activities such as green infrastructure..
11.Water pollution control revolving loan fundsSection 603(i) of the Federal Water Pollution Control Act (33 U.S.C. 1383(i)) is amended— (1)in paragraph (1)—
(A)in the matter preceding subparagraph (A), by striking , including forgiveness of principal and negative interest loans and inserting (including in the form of forgiveness of principal, negative interest loans, or grants); and (B)in subparagraph (A)—
(i)in the matter preceding clause (i), by striking in assistance; and (ii)in clause (ii)(III), by striking to such ratepayers and inserting to help such ratepayers maintain access to wastewater and stormwater treatment services;
(2)by amending paragraph (3) to read as follows:  (3)Subsidization amounts (A)In generalA State may use for providing additional subsidization in a fiscal year under this subsection an amount that does not exceed 30 percent of the total amount received by the State in capitalization grants under this title for the fiscal year.
(B)MinimumFor each of fiscal years 2022 through 2026, to the extent there are sufficient applications for additional subsidization under this subsection that meet the criteria under paragraph (1)(A), a State shall use for providing additional subsidization in a fiscal year under this subsection an amount that is not less than 10 percent of the total amount received by the State in capitalization grants under this title for the fiscal year.; and (3)by adding at the end the following:

(k)Additional use of funds
(1)Technical assistanceA State may use for providing technical assistance to publicly owned treatment works serving 10,000 or fewer individuals in the State an amount that does not exceed 2 percent of the total amount allotted to the State under this title for each fiscal year. (2)Needs surveyA State may use for activities associated with the Clean Watershed Needs Survey conducted pursuant to section 516(b), including data collection, an amount that does not exceed 0.5 percent of the total amount allotted to the State under this title for each fiscal year..
12.Allotment of funds
(a)FormulaSection 604(a) of the Federal Water Pollution Control Act (33 U.S.C. 1384(a)) is amended by striking each of fiscal years 1989 and 1990 and inserting each fiscal year. (b)Wastewater infrastructure workforce developmentSection 604 of the Federal Water Pollution Control Act (33 U.S.C. 1384) is amended by adding at the end the following:

(d)Wastewater infrastructure workforce development
(1)In generalIn each of fiscal years 2022 through 2026, a State may reserve up to 0.5 percent of the sums allotted to the State under this section for the fiscal year to carry out workforce development, training, and retraining activities described in section 104(g). (2)Report to congressNot later than 3 years after the date of enactment of this subsection, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report containing—
(A)a list of the States that reserved and used funds under paragraph (1); (B)a summary of the amounts of such funds so used by such States;
(C)an identification and assessment of the types of efforts of such States, and the effectiveness of such efforts, in promoting and accomplishing workforce development, training, and retraining, including the number of treatment works operators who are certified pursuant to such efforts; and (D)any recommendations of the Administrator regarding how States may improve the effective use of such funds..
13.Reservation of funds for territories of the United StatesTitle VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) is amended by striking section 607 and inserting the following:  607.Reservation of funds for territories of the United States (a)In general (1)ReservationFor each fiscal year, the Administrator shall reserve 1.5 percent of available funds, as calculated in accordance with paragraph (2).
(2)Calculation of available fundsThe amount of available funds shall be calculated by subtracting the amount of any funds reserved under section 518(c) from the amount of funds made available to carry out this title (before allotments to the States under section 604(a)). (b)Use of fundsFunds reserved under this section shall be available only for grants to American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the Virgin Islands for projects and activities eligible for assistance under section 603(c).
(c)LimitationAmerican Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the Virgin Islands may not receive funds allotted under section 604(a).. 14.Authorization of appropriationsTitle VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) is amended by adding at the end the following:

609.Authorization of appropriationsThere are authorized to be appropriated to carry out this title the following sums: (1)$2,400,000,000 for fiscal year 2022.
(2)$2,600,000,000 for fiscal year 2023. (3)$2,800,000,000 for fiscal year 2024.
(4)$3,000,000,000 for fiscal year 2025. (5)$3,200,000,000 for fiscal year 2026..
15.Technical assistance by municipal ombudsmanSection 4(b)(1) of the Water Infrastructure Improvement Act (42 U.S.C. 4370j(b)(1)) is amended to read as follows:  (1)technical and planning assistance to support municipalities, including municipalities that are rural, small, and tribal communities, in achieving and maintaining compliance with enforceable deadlines, goals, and requirements of the Federal Water Pollution Control Act; and.

